DETAILED ACTION
Claim(s) 1-30 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 11, 13, 14, 17, 18, 22, 23, 26, 27, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1)

In regard(s) to claim(s) 1 and 26, Deng (US 20200389847 A1) teaches a method of wireless communication at a user equipment (UE) operating in a connected mode (“[Abstract] The disclosure pertains to configuring a physical channel monitoring occasion in a wireless network and to scheduling beam failure recovery requests by an WTRU in a CONNECTED DRX state.”), the method comprising: 
receiving, from a base station, a first indication of a search space for monitoring for a channel ([0104] A second factor is mismatch between NR PDCCH decoding performance and L1 RSCP/CSI (Received Signal Code Power/Channel State Information) feedback. A gNB (and/or eNB) may configure a UE with multiple beam pair links for NR PDCCH monitoring based on one or more of L1 RSCP and CSI feedback. The measurement result of beam-specific reference signals, e.g., CSI-RS or synchronization signal block (SSB), may not accurately reflect NR PDCCH decoding performance, e.g., due to a difference of resource allocation between the reference signals and CORESET….[0107] When a UE is configured with multi-beam NR PDCCH monitoring, one of the monitored beams may fail while another beam may be good. This may be due to, e.g., short-term channel variation (not correlated between beams). The NR PDCCH monitoring occasion (re-)configuration may be performed more frequently on the failed beam and it may be more efficient, e.g., when the NR PDCCH beam-specific monitoring (re-)configuration is performed mostly consistent with the beam quality variation.”); and 
determining a second set of monitoring occasions different than the first set of monitoring occasions based on a condition experienced by the UE (“[0204] At operation 701, a UE monitors NR PDCCH according to beam-specific (re-) configuration. At operation 702, the UE determines whether one or more triggering conditions and/or rules for (re-)reconfiguring NR PDCCH monitoring occasions are satisfied. If not satisfied, flow proceeds back to operation 701 in which the UE keeps monitoring the NR PDCCH according to the beam-specific (re-)configuration. If satisfied, the flow proceeds to operation 703, in which the UE modifies and/or re-configures the NR PDCCH monitoring occasion based on the one or more triggering conditions and/or rules.”); and 
monitoring for the channel based on the second set of monitoring occasions determined by the UE (“[0209] In response to the request issued in operation 704, the gNB (or eNB) may adjust the NR PDCCH monitoring (re-)configuration triggered on the NR PDCCH (re-)configuration request/notification transmission. The gNB may determine the re-configured NR PDCCH parameters such as NR PDCCH occasion monitoring periodicity based on the information indicated in the transmission. The gNB may modify the DCI transmission according to the re-configured parameters. At operation 705, the gNB transmits a confirmation of the NR PDCCH (re-)configuration (possibly including the modified DCI) and the UE may receive the confirmation of the NR PDCCH (re-)configuration from gNB, in response to the request or notification. The confirmation from the gNB may be sent, e.g., via explicit L1 and/or higher layer signaling. [0210] Upon receipt of the confirmation, the UE may begin monitoring based on the reconfigured multi-beam NR PDCCH monitoring occasion at operation 706.”).
The wireless channel monitoring feature of Deng differs from claim 1, in that Deng is silent on with respect to the first indication, where the first indication of a search space for monitoring for a channel is for at least one of system information, paging, or user data. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless communication channel. Murray [Par. 321] teaches a feature monitoring a channel NR-PDCCH for paging information, “[0321]…The frequency resources used for transmission of the Paging Message may be dynamically configured using Downlink Link Information (DCI) that is signaled on a DL control channel (e.g., the NR-PDCCH) transmitted during the DL time resource monitored by the UE…”
Thus based upon the teachings of Murray it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication channel monitoring feature of Deng to arrive at receiving, from a base station, a first indication of a search space for monitoring for a channel for at least one of system information, paging, or user data, in order to provide a benefit of allowing the network to inform the UE of possible communications for reception/transmission through use of a paging message.

In regards to claim 17 and 30, Deng (US 20200389847 A1) teaches a method of wireless communication at a base station, the method comprising: 
sending, to a user equipment (UE) in a connected mode, a first indication of a search space for monitoring for a channel ([0104] A second factor is mismatch between NR PDCCH decoding performance and L1 RSCP/CSI (Received Signal Code Power/Channel State Information) feedback. A gNB (and/or eNB) may configure a UE with multiple beam pair links for NR PDCCH monitoring based on one or more of L1 RSCP and CSI feedback. The measurement result of beam-specific reference signals, e.g., CSI-RS or synchronization signal block (SSB), may not accurately reflect NR PDCCH decoding performance, e.g., due to a difference of resource allocation between the reference signals and CORESET….[0107] When a UE is configured with multi-beam NR PDCCH monitoring, one of the monitored beams may fail while another beam may be good. This may be due to, e.g., short-term channel variation (not correlated between beams). The NR PDCCH monitoring occasion (re-)configuration may be performed more frequently on the failed beam and it may be more efficient, e.g., when the NR PDCCH beam-specific monitoring (re-)configuration is performed mostly consistent with the beam quality variation.”); and 
receiving, from the UE, a second indication that the UE will change to monitoring a second set of monitoring occasions that is different than the first set of monitoring occasions indicated to the UE by the base station (“[0205] Next, at operation 704, the UE transmits (e.g., to a gNB or eNB) a request or notification for NR PDCCH (re-)configuration transmission (e.g., using PUCCH or PRACH)..”).
The wireless channel monitoring feature of Deng differs from claim 1, in that Deng is silent on with respect to the first indication, where the first indication of a search space for monitoring for a channel is for at least one of system information, paging, or user data. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless communication channel. Murray [Par. 321] teaches a feature monitoring a channel NR-PDCCH for paging information, “[0321]…The frequency resources used for transmission of the Paging Message may be dynamically configured using Downlink Link Information (DCI) that is signaled on a DL control channel (e.g., the NR-PDCCH) transmitted during the DL time resource monitored by the UE…”
Thus based upon the teachings of Murray it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication channel monitoring feature of Deng to arrive at sending, to a user equipment (UE) in a connected mode, a first indication of a search space for monitoring for a channel for at least one of system information, paging, or user data, in order to provide a benefit of allowing the network to inform the UE of possible communications for reception/transmission through use of a paging message.


In regards to claim(s) 2, 18, and 27 Deng teaches the method of claim 1, wherein the search space is for monitoring for a control channel( Deng teaches where search space is for monitoring a control channel, NR-PDCCH. “[0104] A second factor is mismatch between NR PDCCH decoding performance and L1 RSCP/CSI (Received Signal Code Power/Channel State Information) feedback. A gNB (and/or eNB) may configure a UE with multiple beam pair links for NR PDCCH monitoring based on one or more of L1 RSCP and CSI feedback. The measurement result of beam-specific reference signals, e.g., CSI-RS or synchronization signal block (SSB), may not accurately reflect NR PDCCH decoding performance, e.g., due to a difference of resource allocation between the reference signals and CORESET….[0107] When a UE is configured with multi-beam NR PDCCH monitoring, one of the monitored beams may fail while another beam may be good. This may be due to, e.g., short-term channel variation (not correlated between beams). The NR PDCCH monitoring occasion (re-)configuration may be performed more frequently on the failed beam and it may be more efficient, e.g., when the NR PDCCH beam-specific monitoring (re-)configuration is performed mostly consistent with the beam quality variation.”) 
The wireless channel monitoring feature of Deng differs from claim 2, in that Deng is silent on with respect to the first indication, where wherein the search space for monitoring for the control channel is for at least one of system information, paging, or user data. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless communication channel. Murray [Par. 321] teaches a feature monitoring a channel NR-PDCCH for paging information, “[0321]…The frequency resources used for transmission of the Paging Message may be dynamically configured using Downlink Link Information (DCI) that is signaled on a DL control channel (e.g., the NR-PDCCH) transmitted during the DL time resource monitored by the UE…”
Thus based upon the teachings of Murray it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the wireless communication channel monitoring feature of Deng to arrive at wherein the search space is for monitoring for a control channel for at least one of the system information, the paging, or the user data, in order to provide a benefit of allowing the network to inform the UE of possible communications for reception/transmission through use of a paging message.

In regards to claim 11, Deng teaches the method of claim 1, further comprising: sending, to the base station, a second indication of changing to monitoring the second set of monitoring occasions (“[0205] Next, at operation 704, the UE transmits (e.g., to a gNB or eNB) a request or notification for NR PDCCH (re-)configuration transmission (e.g., using PUCCH or PRACH)..”).

 	In regards to claim(s) 13 and 22, Deng teaches the method of claim 11, wherein the second indication is comprised in uplink control information (UCI) (“[0208] In another embodiment, the UE may include an indication regarding upscaling or downscaling of the NR PDCCH monitoring occasion periodicity without using an absolute value. For example, the UE may transmit an UCI bit indicating UP or DOWN of the monitoring periodicity with a pre-configured step size. In addition, the UE may include information that indicate the modified aggregation levels and PDCCH candidates, e.g., using a pre-configured indexing and/or mapping.”)

 	In regards to claim(s) 14 and 23, Deng teaches the method of claim 11, wherein the second indication comprises a change notification that indicates a change in monitoring occasions used by the UE  (“[0208] In another embodiment, the UE may include an indication regarding upscaling or downscaling of the NR PDCCH monitoring occasion periodicity without using an absolute value. For example, the UE may transmit an UCI bit indicating UP or DOWN of the monitoring periodicity with a pre-configured step size. In addition, the UE may include information that indicate the modified aggregation levels and PDCCH candidates, e.g., using a pre-configured indexing and/or mapping.”).

Claim 3, 19, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1) in view of Yoon (US 20210212098 A1)


In regard(s) to claim(s) 3, 19, and 28, Deng teaches the method of claim 1, wherein the search space is for monitoring for a physical downlink shared channel (PDSCH) ([Deng, Par. 140] teaches where the search space is for monitoring for PDSCH, “[0140] In an embodiment, on each configured downlink beam, a UE may be configured to monitor identical (or substantially similar) DCI formats and content, e.g., DCIs for scheduling information of NR PDSCH or NR PUSCH in the multi-beam NR PDCCH monitoring. As shown in FIGS. 3A-3D and 4, the UE may be scheduled (e.g., by a gNB or eNB) with a NR PDSCH in the full monitored slot…”). 
The wireless channel monitoring feature of Deng differs from the method of claim 1, is silent on wherein the search space for monitoring the PDSCH is for SPS. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless channel. Yoon (US 20210212098 A1) [Par. 57] teaches where a search space is for monitoring a PDSCH for SPS, “[0057]…In FIG. 3(a), control information received by the UE by monitoring a PDCCH 312 schedules the reception of data ion a PDSCH 314 (or although not explicitly illustrated in FIG. 3, the PDSCH 314 may be received through a semi-persistent scheduling (SPS) configuration). Meanwhile, the PDSCH 314 scheduled in the UE may overlap another PDCCH 316 to be monitored by the UE in a time axis. That is, the UE monitors the PDCCH based on a CORESET and search space set pre-configured in the UE. A case where the radio resource of a PDSCH scheduled by a specific PDCCH overlaps another PDCCH in the time axis may occur.”
Thus based upon the teachings of Yoon it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at wherein the search space is for monitoring for a physical downlink shared channel (PDSCH) for semi-persistent scheduling (SPS), in order to take advantage of the benefits yielded by a semi-persistent scheduling, such as a reduction of control overhead. 

Claim 4, 5, and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1) in view of Ng (US 20190021119 A1).

In regards to claim 4, Deng teaches the method of claim 1, wherein the UE operates in a radio resource control (RRC) connected mode ([Deng, Abstract] teaches where the UE operates in the RRC connected mode)  and 
The wireless monitoring feature of Deng differs from claim 4, in that Deng is silent on the method of claim 1, where the UE monitors for a control channel based on the second set of monitoring occasions without an updated indication from the base station.
Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless channel. Ng (US 20190021119 A1) [Par. 131] teaches where a UE monitors for a control channel based on a second set of monitoring occasions (i.e. update CORESET(s)) without an updated indication from the base station (i.e. implied where it recites, “…CORESET #1 is updated…the update may be triggered by an event that the UE reports that a second SS block has the largest RSRP among the SSB blocks…Alternatively, UE may request the network to update the default CORESET..”), “[0131] When a UE moves within coverage area of a serving cell, the UE may get strongest RSRP from a different SS block than the one UE initially selected (denoted as a first SS block). In such a case, the CORESET #1 is updated, along with the corresponding QCL relations. This is illustrated in FIG. 19. When the update occurs, the selected SS block, the MIB configured CORESET and CORESET #1 are all updated correspondingly. The update may be triggered by an event that UE reports that a second SS block has the largest RSRP among the SS blocks configured to measure and report. Alternatively, UE may request the network to update the default CORESET with indicating a preferred SS block index; “
Thus based upon the teachings of Ng it would have been obvious to a person of ordinary skill in the art before the time of filing to further modify Deng to arrive at the method of claim 1, wherein the UE operates in a radio resource control (RRC) connected mode and monitors for a control channel based on the second set of monitoring occasions without an updated indication from the base station, in order to provide the benefit of reduced control overhead.

In regards to claim 5, Deng is silent on the method of claim 1, wherein the condition comprises a first signal quality associated with the first set of monitoring occasions and a second signal quality associated with the second set of monitoring occasions. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless channel. Ng [Par 131] teaches where a condition comprises a first signal quality associated with a first set of monitoring occasions (i.e. RSRP of a first SS block ) and a second signal quality associated with the second set of monitoring occasions (i.e. RSRP of a second SS block), “[0131] When a UE moves within coverage area of a serving cell, the UE may get strongest RSRP from a different SS block than the one UE initially selected (denoted as a first SS block). In such a case, the CORESET #1 is updated, along with the corresponding QCL relations. This is illustrated in FIG. 19. When the update occurs, the selected SS block, the MIB configured CORESET and CORESET #1 are all updated correspondingly. The update may be triggered by an event that UE reports that a second SS block has the largest RSRP among the SS blocks configured to measure and report. Alternatively, UE may request the network to update the default CORESET with indicating a preferred SS block index; the acknowledgement of the request may result in the update of the CORESET #1. Alternatively, the network may indicate an SS block index corresponding to the second SS block so that UE can update the CORESET #1, which is correspondingly configured according to the second SS block. The update message is conveyed in the higher layer, e.g., RRC or MAC”
Thus based upon the teachings of Ng it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to further modify Deng to arrive at the method of claim 1, wherein the condition comprises a first signal quality associated with the first set of monitoring occasions and a second signal quality associated with the second set of monitoring occasions, in order to optimize the selection of a set of monitoring occasions to maximize a RSRP.

In regards to claim 6, Deng is silent on the method of claim 5, wherein the UE determines the second set of monitoring occasions based on at least one of the first signal quality associated with the first set of monitoring occasions being lower than a first threshold or the second signal quality associated with the second set of monitoring occasions being higher than a second threshold. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless channel. Ng [Par. 131] teaches determining the second set of monitoring occasions based on a second signal quality associated with the second set of monitoring occasions being higher than a second threshold (i.e. RSRP of a second SS block being higher than the RSRP of a first SS block), “[0131] When a UE moves within coverage area of a serving cell, the UE may get strongest RSRP from a different SS block than the one UE initially selected (denoted as a first SS block). In such a case, the CORESET #1 is updated, along with the corresponding QCL relations. This is illustrated in FIG. 19. When the update occurs, the selected SS block, the MIB configured CORESET and CORESET #1 are all updated correspondingly. The update may be triggered by an event that UE reports that a second SS block has the largest RSRP among the SS blocks configured to measure and report. Alternatively, UE may request the network to update the default CORESET with indicating a preferred SS block index; the acknowledgement of the request may result in the update of the CORESET #1. Alternatively, the network may indicate an SS block index corresponding to the second SS block so that UE can update the CORESET #1, which is correspondingly configured according to the second SS block. The update message is conveyed in the higher layer, e.g., RRC or MAC”
Thus based upon the teachings of Ng it would have been obvious to a person of ordinary skill in the art before the effective filing of the invention to further modify Deng to arrive the method of claim 1, wherein the UE determines the second set of monitoring occasions based on at least one of the first signal quality associated with the first set of monitoring occasions being lower than a first threshold or the second signal quality associated with the second set of monitoring occasions being higher than a second threshold, in order to optimize the selection of a set of monitoring occasions to maximize a RSRP.



Claim(s) 12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1) in view of Martin (US 20180310297 A1).

In regards to claim(s) 12 and 21, Deng is silent on the method of claim 11, wherein the second indication is comprised in a medium access control (MAC) control element (CE). Despite these differences similar features have been seen in other prior art involving transmitting of an indication by a UE. Martin [Par. 66] for example teaches a feature where an indication transmitted by a UE comprises of a MAC CE, “[0066]…In particular, the UE requesting resources from the network may include a speed estimation indication in, for example, the D-SR (Dedicated Scheduling Request) or BSR (buffer status report) or a new MAC Control Element (MAC CE), or the UE could separately update the network of its speed using radio resource control (RRC) signalling whenever the speed changes. This would enable the eNB to determine which resources would be best suited (based on characteristics such as coverage area, transmission format, etc., as previously discussed), and allocate resources to the UE accordingly.”
Thus based upon the teachings of Martin it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 11, wherein the second indication is comprised in a medium access control (MAC) control element (CE), based upon the knowledge that a MAC CE can be used as reliable alternative to DCI for performing the same function of sending the desired indication from the UE.


Claim(s) 9, 15, 16, 24, 25 and 29, is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1) in view of Takeda (US 20210274562 A1).

In regards to claim(s) 9, Deng is silent on the method of claim 1, wherein the condition comprises a change in a quasi-co-location (QCL) assumption or a transmission configuration indication (TCI) state for reception of a downlink shared channel. Despite these differences similar features have been in other prior art involving the monitoring of a control channel. Takeda [Par. 86 – Par. 87] teach where a condition for changing a monitoring occasion comprises a change in QCL assumption (i.e. QCL source) “[0086] The UE may change the PDCCH monitoring occasion for search space #0 depending on change of the SSB (QCL source). [0087] The random access performed in a case where the PRACH resource is associated with the SSB may be referred to as SSB-based RA (SSB-based Random Access). In the SSB-based RA, the SSB is a QCL source for the CORESET associated with the random access response (also referred to as RAR or Msg. 2) and the PDCCH for scheduling of the RAR. In other words, in the SSB-based RA, the UE determines one of the SSBs within the cell that satisfies the required quality, transmits the PRACH by using the PRACH resource associated with the SSB, and on the assumption that the RAR for the PRACH and the PDCCH for scheduling of the RAR are in QCL with the SSB, receives the RAR and the PDCCH for scheduling of the RAR.”
Thus based upon the teachings of Takeda it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 11, the method of claim 1, wherein the condition comprises a change in a quasi-co-location (QCL) assumption or a transmission configuration indication (TCI) state for reception of a downlink shared channel, for the benefit of optimizing selection of a PDCCH occasion in accordance with QCL assumption.

In regards to claim(s) 15 and 24, Deng is silent on the method of claim 11, wherein the second indication indicates a synchronization signal block (SSB) associated with the second set of monitoring occasions determined by the UE. Despite these differences similar features have been in other prior art involving the monitoring of a control channel. Takeda [Par. 86 – Par. 87] teach wherein an indication (i.e. PRACH message). indicates a SSB (i.e. change of SSB) associated with a second set of monitoring occasions (i.e. “change the PDCCH Monitoring Occasion”), “[0086] The UE may change the PDCCH monitoring occasion for search space #0 depending on change of the SSB (QCL source). [0087] The random access performed in a case where the PRACH resource is associated with the SSB may be referred to as SSB-based RA (SSB-based Random Access). In the SSB-based RA, the SSB is a QCL source for the CORESET associated with the random access response (also referred to as RAR or Msg. 2) and the PDCCH for scheduling of the RAR. In other words, in the SSB-based RA, the UE determines one of the SSBs within the cell that satisfies the required quality, transmits the PRACH by using the PRACH resource associated with the SSB, and on the assumption that the RAR for the PRACH and the PDCCH for scheduling of the RAR are in QCL with the SSB, receives the RAR and the PDCCH for scheduling of the RAR.”
Thus based upon the teachings of Takeda it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 11, wherein the second indication indicates a synchronization signal block (SSB) associated with the second set of monitoring occasions determined by the UE, for the benefit of optimizing selection of a PDCCH occasion in accordance with a SSB.

In regards to claim(s) 16 and 25, Deng is silent on the method of claim 15, wherein the second indication comprises a message sent by the UE using a random access resource associated with the SSB associated with the second set of monitoring occasions determined by the UE. Despite these differences similar features have been in other prior art involving the monitoring of a control channel.
Takeda [Par. 86 – Par. 87] teach wherein an indication comprises a message sent by the UE using a random access resource (i.e. PRACH resource) associated with the SSB associated with a second set of monitoring occasions determined by the UE, “[0086] The UE may change the PDCCH monitoring occasion for search space #0 depending on change of the SSB (QCL source). [0087] The random access performed in a case where the PRACH resource is associated with the SSB may be referred to as SSB-based RA (SSB-based Random Access). In the SSB-based RA, the SSB is a QCL source for the CORESET associated with the random access response (also referred to as RAR or Msg. 2) and the PDCCH for scheduling of the RAR. In other words, in the SSB-based RA, the UE determines one of the SSBs within the cell that satisfies the required quality, transmits the PRACH by using the PRACH resource associated with the SSB, and on the assumption that the RAR for the PRACH and the PDCCH for scheduling of the RAR are in QCL with the SSB, receives the RAR and the PDCCH for scheduling of the RAR.”
Thus based upon the teachings of Takeda it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 15, wherein the second indication comprises a message sent by the UE using a random access resource associated with the SSB associated with the second set of monitoring occasions determined by the UE, for the benefit of optimizing selection of a PDCCH occasion in accordance with a SSB.

 	In regards to claim 29, Deng is silent on the apparatus of claim 26, wherein the condition comprises at least one of: a first signal quality associated with the first set of monitoring occasions and a second signal quality associated with the second set of monitoring occasions; expiration of a timing alignment (TA) timer for a primary cell (PCell) or for a primary timing advance group (pTAG); a number of Hybrid Automatic Repeat Request (HARQ) retransmissions for a HARQ process in a primary cell (PCell) exceeding a threshold; or a change in a quasi-co-location (QCL) assumption or a transmission configuration indication (TCI) state for reception of a downlink shared channel. Despite these differences similar features have been seen in other prior involving the monitoring of a wireless channel.
Takeda [Par. 86 – Par. 87] teach where a condition for changing a monitoring occasion comprises a change in QCL assumption (i.e. QCL source) “[0086] The UE may change the PDCCH monitoring occasion for search space #0 depending on change of the SSB (QCL source). [0087] The random access performed in a case where the PRACH resource is associated with the SSB may be referred to as SSB-based RA (SSB-based Random Access). In the SSB-based RA, the SSB is a QCL source for the CORESET associated with the random access response (also referred to as RAR or Msg. 2) and the PDCCH for scheduling of the RAR. In other words, in the SSB-based RA, the UE determines one of the SSBs within the cell that satisfies the required quality, transmits the PRACH by using the PRACH resource associated with the SSB, and on the assumption that the RAR for the PRACH and the PDCCH for scheduling of the RAR are in QCL with the SSB, receives the RAR and the PDCCH for scheduling of the RAR.”
Thus based upon the teachings of Takeda it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 11, the method of claim 1, wherein the condition comprises a change in a quasi-co-location (QCL) assumption or a transmission configuration indication (TCI) state for reception of a downlink shared channel, for the benefit of optimizing selection of a PDCCH occasion in accordance with QCL assumption.


Claim(s) 10 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1) in view of Takeda (US 20210274562 A1) in view of Zhang (US 20190254120 A1)

In regards to claim 10, Deng is silent on the method of claim 9, wherein the UE performs the change in the QCL assumption or the TCI state for reception of the downlink shared channel based on determining negative feedback for the downlink shared channel. Despite these differences similar features have been seen in other prior art involving the changing of a QCL assumption. Zhang teaches [Par. 134 – Par 135, Fig. 9 teaches] wherein a UE performs a change in a QCL assumption/TCI state (i.e. [Fig. 9] changed TCI in PDCCH 904) for reception of a PDSCH (i.e. [Fig. 9] reception of PDSCH 910) based on receiving a NACK for the PDSCH (i.e. [Fig. 9] gNB receives ACK/NACK responsive to PDSCH 908).
Thus based upon the teachings of Zhang it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 9, wherein the UE performs the change in the QCL assumption or the TCI state for reception of the downlink shared channel based on determining negative feedback for the downlink shared channel, for the benefit of optimizing selection of a PDCCH occasion in accordance with a QCL assumption.


In regard(s) to claim 20, Deng is silent on the method of claim 17, wherein the second indication comprises negative feedback for a downlink shared channel. Despite these differences similar features have been seen in other prior art involving the monitoring of a wireless communication channel. Takeda [Par. 86 – Par. 87] teach where a condition for changing a monitoring occasion comprises a change in QCL assumption (i.e. QCL source) “[0086] The UE may change the PDCCH monitoring occasion for search space #0 depending on change of the SSB (QCL source). [0087] The random access performed in a case where the PRACH resource is associated with the SSB may be referred to as SSB-based RA (SSB-based Random Access). In the SSB-based RA, the SSB is a QCL source for the CORESET associated with the random access response (also referred to as RAR or Msg. 2) and the PDCCH for scheduling of the RAR. In other words, in the SSB-based RA, the UE determines one of the SSBs within the cell that satisfies the required quality, transmits the PRACH by using the PRACH resource associated with the SSB, and on the assumption that the RAR for the PRACH and the PDCCH for scheduling of the RAR are in QCL with the SSB, receives the RAR and the PDCCH for scheduling of the RAR.”
Thus based upon the teachings of Takeda it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng to arrive at the method of claim 17, wherein the condition comprises a change in a quasi-co-location (QCL) assumption or a transmission configuration indication (TCI) state for reception of a downlink shared channel, for the benefit of optimizing selection of a PDCCH occasion in accordance with QCL assumption.
Zhang teaches [Par. 134 – Par 135, Fig. 9 teaches] wherein a UE performs a change in a QCL assumption/TCI state (i.e. [Fig. 9] changed TCI in PDCCH 904) for reception of a PDSCH (i.e. [Fig. 9] reception of PDSCH 910) based on receiving, a second indication, a NACK for the PDSCH (i.e. [Fig. 9] gNB receives ACK/NACK responsive to PDSCH 908).
Thus based upon the teachings of Zhang it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng in view of Takeda to arrive at the method of claim 17, wherein the second indication comprises negative feedback for a downlink shared channel, for the benefit of optimizing selection of a PDCCH occasion in accordance with a QCL assumption.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deng (US 20200389847 A1) in view of Murray (US 20200404617 A1) in view of Li (US 20160249222 A1) in view of Kim (US 20140126512 A1)

In regards to claim 8, Deng is silent on the method of claim 1, wherein the condition comprises a number of Hybrid Automatic Repeat Request (HARQ) retransmissions for a HARQ process in a primary cell (PCell) exceeding a threshold.
Despite these differences similar features have been seen in other prior art involving  monitoring/detecting a condition of a wireless channel. Li [Par. 78] teaches where a condition of a wireless channel detected based upon a number of HARQ retransmissions for a HARQ process exceeding a threshold, “[0078] In another embodiment, the access node could measure a retransmission rate of the access node on the current operating carrier. If the retransmission rate is higher than a rate threshold, which indicates that the current operating carrier is not suitable for transmission due to poor channel quality or strong interference caused by other access node or any other reason, then a carrier hopping could be triggered.”
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify Deng in view of Murray with Li to arrive at the method of claim 1, wherein the condition comprises a number of Hybrid Automatic Repeat Request (HARQ) retransmissions for a HARQ process in order to provide a benefit of additional/alternative  means of adapting/adjusting a channel (i.e. monitoring occasion) based upon a channel quality. 
The combined teachings of Deng in view of Murray in view of Li further differ from claim 8, in that the combined teachings are silent on wherein the condition comprises the number of HARQ retransmissions for the HARQ process in/of a PCELL exceeding the threshold. Despite these differences similar features have been seen in other prior art involving cellular communication. Kim (US 20140126512 A1) [Par. 142] teaches a carrier aggregation feature comprising a PCELL and a SCEL and where a HARQ process is allocated for the PCELL for the purpose of providing reliable communication, “[0142] In the case of a general carrier aggregation (CA) (e.g., LTE-A system) in which multiple carriers having different frequencies (i.e., the center frequency and the frequency band) are aggregated to extend a total bandwidth, independent HARQ processes are respectively defined in several carriers (or cells). For example, 8 HARQ processes are allocated to PCell, 8 HARQ processes are allocated to SCell, and a buffer is allocated to each HARQ process…”
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the combined teachings of Deng in view of Murray in view of Li with Kim to arrive at the method of claim 1, wherein the condition comprises a number of Hybrid Automatic Repeat Request (HARQ) retransmissions for a HARQ process in a primary cell (PCell) exceeding a threshold, in order to take advantage of the benefits yielded by carrier aggregation.



Allowable Subject Matter
Claim(s) 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARELL A HAMPTON whose telephone number is (571)270-7162. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 5712723795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARELL A HAMPTON/Examiner, Art Unit 2476                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476